ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
ACADEMI Training Center LLC                    ) ASBCA Nos. 61977, 62296
                                               )
Under Contract No. W9113M-07-D-0005            )

APPEARANCES FOR THE APPELLANT:                    Paul E. Pompeo, Esq.
                                                  Amanda Sherwood, Esq.
                                                   Arnold & Porter Kay Scholer LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  Robert B. Neill, Esq.
                                                  CPT Richard Hagner, JA
                                                   Trial Attorneys

                              ORDER OF DISMISSAL

        Per the parties’ joint motion dated March 31, 2021, the disputes have been
settled. The appeals are dismissed with prejudice.

      Dated: April 2, 2021



                                             CHRISTOPHER M. MCNULTY
                                             Administrative Judge
                                             Armed Services Board
                                             of Contract Appeals

     I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61977, 62296, Appeals of
ACADEMI Training Center LLC, rendered in conformance with the Board’s Charter.

      Dated: April 2, 2021


                                             PAULLA K. GATES-LEWIS
                                             Recorder, Armed Services
                                             Board of Contract Appeals